Citation Nr: 0116602	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for cerebellar ataxia 
(or same condition under other diagnosis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1969 to May 
1972.  

By rating action in May 1976, the RO denied service 
connection for a neurological disorder characterized as 
spinocerebellar ataxia.  The veteran was notified of this 
decision and did not appeal.  

By rating action in November 1992, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for cerebellar ataxia.  In March 1996, 
the Board of Veterans' Appeals (Board) found that new and 
material evidence had been submitted to reopen the claim, and 
remanded the appeal to the RO for additional development.  
Thereafter, by rating action in September 1996, the RO denied 
the claim of service connection for cerebellar ataxia on a de 
novo basis.  The Board remanded the appeal to the RO for 
additional development in February and September 1997.  

In December 1998, the Board denied the claim of service 
connection for cerebellar ataxia.  The veteran and his 
representative were furnished a copy of that decision.  

In September 1999, the Deputy Vice Chairman, by direction of 
the Chairman of the Board of Veterans' Appeals, denied the 
veteran's Motion for Reconsideration.  The veteran and his 
representative were notified of this decision.  

This matter comes before the Board on appeal from a February 
2000 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for cerebellar ataxia (or same condition 
under other diagnosis).  A personal hearing at the RO was 
held in June 2000.  



FINDINGS OF FACT

1.  Service connection for cerebellar ataxia was denied by 
the Board in December 1998.  

2.  The additional evidence received since the December 1998 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered 
with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The December 1998 Board decision which denied service 
connection for cerebellar ataxia is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for cerebellar ataxia 
(or same condition under other diagnosis).  38 U.S.C.A. 
§ 5108 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096; C.F.R. §§ 3.156(a), 20.1105 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for cerebellar ataxia was 
denied by the Board in December 1998.  Because the present 
appeal does not arise from an original claim, but rather from 
an attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  In order to reopen a claim which 
has been previously finally denied, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal.  
Specifically, the Board finds that the Statement of the Case 
provided to both the veteran and his representative 
specifically satisfy the requirement at Section 5103 of the 
new statute in that it clearly notifies the interested 
parties of the evidence necessary to substantiate his claim; 
that is, what constitutes new and material evidence.  When 
the veteran testified before the RO in June 2000, he and his 
representative were given notice of the evidence necessary to 
substantiate his claim.  A copy of the hearing transcript was 
associated with the claims folder.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at Section 5103A have also been fulfilled, to the 
extent necessary, in that pertinent evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review.  

The evidence of record at the time of the Board's decision in 
December 1998, included the veteran's service medical 
records, numerous VA and private medical records from 1975 to 
1998, a transcript of the veteran's testimony at a personal 
hearing at the RO in October 1994, a VA examination conducted 
in June 1996, several private medical reports for the period 
1996 to 1998 from J. J. Filiano, M.D., and a May 1997 VA 
medical opinion from the Chief of a Neurology Section at a VA 
medical facility.  

The service medical records show that while the veteran was 
treated for urticaria, fever, diarrhea, headaches, and 
anorexia, these symptoms were not diagnosed as cerebella 
ataxia or attributed to an organic neurological disability in 
service.  The veteran's separation examination in April 1972 
showed no pertinent abnormalities and no diagnosis of 
cerebella ataxia.  

The private medical records included reports from Drs. M. M. 
Waddington, A. G. Reeves, and J. J. Filiano.  The evidence 
shows that about 18 months after discharge from service, the 
veteran began treatment with Dr. Waddington for a 
neurological disorder diagnosed as spinocerebellar ataxia.  
In a report dated in April 1976, Dr. Waddington indicated 
that the veteran was one of three siblings who all had 
spinocerebellar ataxia.  Dr. Waddington stated that she did 
not find a relationship between the veteran's symptoms in 
service and his current neurological disorder.  

Additional private medical records from 1977 to 1981 show 
that the veteran was treated for neurological symptoms, 
including an ataxic gait, hyperalgia, progressive weakness 
and spasticity of the back muscles.  In December 1981, the 
veteran was noted to be on total disability.  

The report from Dr. Reeves in June 1993 showed the veteran 
was evaluated for a spinal cerebellar degenerative process.  
Dr. Reeves opined that it was probable that the veteran's 
tremors in service were the initial manifestations of a 
familiar degenerative process of a recessive inherited 
pattern.  

At the personal hearing in October 1994, the veteran 
testified about the various physical difficulties he had in 
service.  The veteran opined that his symptoms in service 
were misdiagnosed, and that he believed that his current 
neurological problems were related to those he had in 
service.  

The June 1996 VA examination report showed severe distal 
atrophy in the veteran's lower extremities and marked 
decrease in muscle tone in both upper and lower extremities.  
The diagnosis was hereditary spinocerebellar ataxia with 
evidence of cerebellar and cortical spinal tract involvement.  
The examiner indicated that there were multiple variants of 
spinocerebellar ataxia but that there was no DNA testing for 
most of the variants.  However, testing for Type I variant 
was negative.  

A May 1997 report from the Chief of Neurology Section of a VA 
medical facility indicated that diagnostic studies had not 
revealed a definitive diagnosis for the veteran's 
neurological problems.  The examiner opined that the veteran 
had a progressive hereditary spinal cerebellar disorder based 
on the characteristics of the veteran's condition and family 
history.  The examiner stated that a more definitive 
diagnosis could not be given.  

The reports from Dr. Filiano showed that the veteran 
underwent extensive evaluation for his neurological problems 
from 1996 to 1998.  In his initial report in June 1996, Dr. 
Filiano indicated that the etiology of the veteran's disorder 
was unclear, but that it was likely familial in nature.  That 
is, autosomal or mitochondrial, given the symptoms of the 
veteran's two other brothers.  Dr. Filiano stated that some 
of the diagnostic findings were consistent with a 
spinocerebellar degeneration, but that other possible 
etiologies included a "peroximsomal" disease such as 
adrenomyeloneuropathy.  Dr. Filiano stated that until a 
diagnosis could be determined, any opinion as to whether the 
disorder began in service or was familial in nature would be 
purely speculative.  

Subsequent reports from Dr. Filiano in August and December 
1997, and June 1998 indicated that no definitive diagnosis 
for the veteran's symptoms had been found.  In December 1997, 
Dr. Filiano indicated that he had ruled out many genetic 
syndromes, infectious causes, toxic causes, "paroxisomal" 
causes, and leukodystrophy's, leaving mitochondrial disease 
as more likely than multiple sulfatase deficiency, Krabbe, or 
gangliosidosis.  

In June 1998, Dr. Filiano stated, in essence, that despite 
numerous clinical and diagnostic evaluations, the etiology of 
the veteran's neurological disorder was unknown.  Dr. Filiano 
stated that, without a diagnosis, he could not offer an 
opinion as to whether the veteran's disorder was related to 
service.  He said that while the veteran would like him to 
say that it was, the truth was that he did not know.  Dr. 
Filiano stated that he would like to continue to pursue the 
diagnosis using advances in sciences as they come out every 
few years.  

The evidence added to the record since the December 1998 
Board decision that denied service connection for cerebellar 
ataxia includes another report from Dr. Filiano, dated in 
July 1999 and received in February 2000.  

In this report, Dr. Filiano noted that the veteran has a 
slowly progressive syndrome that was consistent with a 
spinocerebral degeneration, but that gene probes for some of 
those disorders were negative.  Since his last report, the 
veteran was also found to have a B12 deficiency, but that 
diagnostic testing did not identify any methylmalonic acid 
disturbance to support this as the underlying cause.  Skin 
fibroblast analysis revealed an impaired function of complex 
III in the electron transport chain.  Analysis of the muscle 
tissue revealed impairment of electron transport with a 
particular reduction in complex I and involvement of III.  In 
addition, urine sulfatides were moderately elevated which was 
consistent with a mitochondrial process.  Other significant 
findings included multiple areas of white matter lesions seen 
on MRI, which were not fully characteristic of a 
demyelinating process, but remained a potential cause.  
Histologic and ultrastructure analysis of the muscle revealed 
considerable atrophy with a fiber-type disproportion 
consistent with neuropathic myopathy.  The veteran also had 
degenerative changes in the spinal canal, which were not 
considered particularly probative.  The impression was 
probable complex III deficiency or multiple mitochondrial 
electron transport chain deficiency, causing an 
encephalomyelopathy and neuropathy with secondary neuropathic 
myopathy.  Dr. Filiano stated that he wished to pursue 
additional testing including vasculopathy and evaluation of 
the veteran's brother, who also had spinal cerebellar 
degeneration.  

The veteran's testimony at the personal hearing at the RO in 
June 2000 was essentially the same as what he reported in 
October 1994.  The veteran described the onset of his 
symptoms during service and the medical treatment he received 
following his discharge from service.  He also testified that 
Dr. Filiano told him that his disorder was related to 
service, and that he had asked him to provide a statement to 
that effect.  The veteran stated that Dr. Filiano provided 
him with the report discussed above.  

Analysis

The additional evidence, the medical report from Dr. Filiano, 
is essentially cumulative and redundant of information 
considered previously.  The evidence reviewed previously 
showed that the veteran suffers from a progressive 
neurological syndrome that is consistent with spinocerebral 
degeneration.  The current evidence shows continued treatment 
for the same neurological problems, the etiology of which has 
yet to be determined.  Moreover, the report does not 
medically link a chronic neurological disability for which 
service connection may be granted to the veteran's service.  
As a whole, the additional medical evidence does not offer 
any new or probative information or medically link the 
veteran's current neurological symptoms to military service.  
Thus, the additional medical report is not material.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

As to the veteran's assertion that Dr. Filiano told him that 
his neurological problems were related to service, the Board 
has considered remanding the appeal to the RO to advise the 
veteran that a statement to that effect from the physician 
was needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  However, in this case, the question 
of etiology was specifically asked and addressed by Dr. 
Filiano in June 1998.  At that time, Dr. Filiano stated that 
the diagnosis for the veteran's symptoms was unknown.  He 
went on to say that, " . . . until I know the diagnosis, I 
cannot answer the question of whether or not this is service 
related."  Dr. Filiano said that while the veteran would 
like him to say it was service related, he must "stick to 
the truth which is that I do not know."  The additional 
medical report from Dr. Filiano does not include a diagnosis 
of a disability or disorder for which service connection may 
be established.  In light of Dr Filiano's clear and 
unambiguous statement and the absence of a current diagnosis, 
the Board finds that no useful purpose would be served in 
remanding the appeal to conform with the holding in 
Robinette, as no probative evidence is likely to result from 
such development.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include a diagnosis 
of a current disability or competent medical findings linking 
the veteran's current neurological symptoms to service.  
Accordingly, a basis to reopen the claim of service 
connection for cerebellar ataxia (or same condition under 
other diagnosis) has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for cerebellar ataxia (or 
same condition under other diagnosis), the appeal is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

